Per Curiam.
The trial court granted defendant’s motion to dismiss on the merits at the close of plaintiff’s case on liability.
The plaintiff challenges two rulings by the trial court. The first was the refusal to admit documents offered without a proper foundation. The second was the refusal to allow plaintiff’s counsel to impeach his own witness without a showing of surprise at the witness’ testimony. Both rulings were correct.
Plaintiff claims the case should have gone to the jury. The evidence shows that at the time work ceased for the day on December 10, 1965, all warning devices and barricades required by the highway commission *752for the construction project were in place and operating. The motion to dismiss was properly granted.
The judgment is affirmed.